Citation Nr: 9902306	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a herniated disc at 
L4-5.

2.  Entitlement to an increased (compensable) evaluation for 
the veterans service-connected shell fragment wound (SFW) to 
the back, with left sciatic nerve pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active duty for training from February 1965 
to August 1965 and active service from November 1966 to 
November 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from September 1992 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), which together 
denied the veteran's claim seeking entitlement to service 
connection for a herniated disc at L4-5; and entitlement to 
an increased (compensable) evaluation for service-connected 
SFW to the back, with left sciatic pain.

The case was previously before the Board in April 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Boards 
directives on Remand, to the fullest extent possible, the RO 
has continued the denial of the veterans claims and he has 
continued his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did experience several incidents of low back 
strain during his service and he also experienced a blunt 
trauma to his left lower back in 1968, for which service 
connection was granted for a SFW to the back, with left 
sciatic nerve pain.

3.  The veteran's diagnosed post-operative herniated disc at 
L4-5, and the residuals thereto, are not shown to be due to 
disease or injury in service or any incident therein.

4.  The medical record demonstrates no current residuals of 
the veterans service connected SFW to the back, with left 
sciatic nerve pain.


CONCLUSIONS OF LAW

1.  The veteran's post-operative herniated disc at L4-5 was 
not due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991), 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The criteria for an increased (compensable) evaluation 
for the veteran's service-connected SFW to the back, with 
left sciatic nerve pain, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran and his representative contend that service 
connection is warranted for the veteran's herniated disc, in 
essence, as they argue it is secondary to the blunt trauma 
experienced when the veteran was struck by a dud shell, which 
was also responsible for his service-connected left sciatic 
nerve pain.  They further argue that all the veteran's 
present symptomatology, related to his back, is fully 
attributable to his service-connected disorder and therefore, 
an increased evaluation is warranted.  It has been argued 
that by granting the veteran the benefit of the doubt, an 
increased (compensable) evaluation is warranted.  Most 
recently, the veterans representative has also noted, in his 
November 1998 informal hearing presentation, that the RO has 
failed to complete the instructions from the Boards prior 
April 1996 Remand, as no neurologic examination was performed 
as had been requested and no additional treatment records 
were obtained.  The representative further noted that the 
veteran did not report for this scheduled examination.

Upon careful review of the evidentiary record, the Board 
notes that service medical records reveal that on enlistment 
examination in January 1965, it was reported that the veteran 
was struck by a car when 4 years old and suffered fractures 
of both clavicles, skull, and four ribs.  These were not 
considered disqualifying.  Subsequent service clinical 
records indicated the veteran complained of pain in his back 
in mid-July 1965.  The veteran reported falling the night 
before and aggravating an injury that first occurred a week 
previously, when he reported falling on the floor of a truck 
when it hit a bump.  The initial impression was of no obvious 
contusion and questionable muscle spasm in the upper lumbar 
para spinous area.  A few days later, a clinical record 
reported he was experiencing left para spinous muscle spasm.  
Later in July, examination revealed no evidence of muscle 
spasm and no contusion, and the assessment was questionable 
low back strain.  By the end of July, the back was described 
as improved, hurting only with flexion.

On enlistment examination for active duty in September 1966, 
the veteran had no pertinent complaints and all findings 
pertaining to the back were normal.  This was also the case 
upon retention examination in June 1966.  In January 1967, a 
clinical record indicates the veteran complained of low back 
pain.  He gave a history of having the condition for the past 
two years and he reported that he had been doing some heavy 
lifting in the mess hall.  He reported the condition was 
worse after heavy lifting.  Examination findings were within 
normal limits and the assessment was mild lumbosacral strain.  
X-ray study was normal.  A clinical summary indicated the 
veteran was admitted for treatment from September 1968 to 
October 1968 for low back pain.  He reported a history of a 
blunt trauma to the left lower back when he was hit by a dud 
mortar round in January 1968.  The veteran gave a history of 
some mild tenderness following the incident, but was 
otherwise asymptomatic and failed to report the incident.  
Three months later, the veteran reported he began to 
experience left lower back pain with radiation down the 
lateral aspect of the left thigh into the knee.  The veteran 
was hospitalized and given treatment consisting of bed rest, 
analgesics, muscle relaxants, and physical therapy, without 
response.  While awaiting air evacuation transfer the veteran 
became asymptomatic.  The veteran denied any history of 
paresthesia, muscle weakness or weakness in the lower 
extremities.  All previous neurological examinations and X-
ray studies were normal.  On examination, there was slight 
tenderness over the L4 spinous process with no evidence of 
muscle spasm.  The remainder of the examination was entirely 
normal.  There was full range of motion without pain.  
Reflexes were normal and there was no sensory deficit.  There 
was no leg muscle atrophy and motor strength was equal 
bilaterally.  There was no tissue injury noted.  X-ray study 
was normal, including X-ray study of the chest, thoracic and 
lumbar spine.  The veteran remained completely asymptomatic 
throughout his hospitalization.  The final diagnosis was that 
of left sciatic nerve pain secondary to blunt trauma, 
resolved.  He was returned to full duty.  On separation 
examination in November 1968, all findings were normal, 
except for unidentified scars.

On VA examination in January 1969, the veteran complained of 
pain in the lower back and left leg.  No scars were reported 
or noted regarding the back.  The veteran reported SFW scars 
on his forearms and right leg.  The examiner noted that no 
SFW wound scars could be recognized as such, but there were 
several small minute scars on the forearms and right leg.  
Neurologic and orthopedic findings regarding the back were 
entirely normal.  X-ray of the lumbar spine was normal.  The 
pertinent diagnoses were history of injury to the low back, 
direct trauma with secondary minimal instability manifested 
by transient paresthesia of the left lower extremity, and no 
disease or injury to the central nervous system, peripheral 
nerves and no orthopedic disease present.

Based on the above evidence, an April 1969 rating decision 
granted the veteran service connection for SFW, back, with 
sciatic nerve pain, left, assigning a noncompensable 
evaluation.  The Board notes that the veteran's injury to his 
back was described in the medical record as a blunt trauma 
injury and there was no evidence of tissue injury to the back 
as a result of any SFW.  This is confirmed by the veteran's 
statement, received in November 1992, which reported that 
there was no SFW to his back.

In March 1988, the veteran submitted private medical records 
from Dr. R. C. Wisniewski, of the Chiropractic Center, which 
were not dated, but indicated that the veteran had reported 
for an initial chiropractic evaluation as a result of 
complaints of upper back and neck pain across the shoulder 
area.  There was an assessment of vertebral subluxation 
degeneration at C6-C7 with resultant nerve pressure symptoms.  
The records were entirely negative for any complaints of low 
back pain or pertaining to the lumbar discs.

Subsequently in March 1988, the veteran was notified by the 
RO that if he was seeking an increased evaluation for his 
service connected low back condition, he should submit any 
medical evidence of treatment related to the disorder.  The 
record indicates that the veteran did not reply.

The veterans current claims were received in October 1991.  
At that time, the veteran reported that he had begun 
receiving treatment for his service connected disorder at the 
VA Medical Center in 1991.

Subsequently received were VA outpatient treatment records 
which indicate the veteran was initially evaluated for 
complaints of low back pain in May 1991.  At that time, the 
veteran complained of chronic low back pain for 10 years, 
with radiation to the right buttock, lateral right thigh, and 
calf.  He also reported an accident in service.  The veteran 
reported progressive pain over the years, with constant pain 
over the last 5 or 6 months.  On VA X-ray study in May 1991, 
there were osteophyte formations of the L2, L3 and L4 with 
sclerotic changes of the body of L2.  The impression was that 
of spondylosis of the lumbar spine and sclerotic changes of 
the body of L2 with decreased height.  VA outpatient 
treatment records from October and November 1991 indicate the 
veteran reported a 23 year history of low back pain.  A VA 
hospital discharge summary from December 1991 reveals that 
the veteran underwent a surgical right L4-5 hemilaminectomy, 
right L4-5 medial facetectomy, and L4-5 diskectomy.  At that 
time, the veteran reported a 20 year history of low back pain 
and right leg pain.  It was noted that the surgery was 
performed after a computerized tomography myelogram showed a 
large disc herniation on the right side at L4-5.  Post-
operatively, the veteran reported his right leg felt much 
better.

The veteran underwent VA examination in February 1992.  At 
that time, the veteran reported his symptoms had been 
improved by his December 1991 surgery and that he had no leg 
weakness, numbness, or pain, since.  He still reported 
recurrent low back pain, worse upon prolonged sitting, 
standing, or lifting, but he was taking no medication.  On 
examination, there was full range of motion of all upper and 
lower extremities, with normal strength, pulses, and 
sensations.  Gait was normal.  There was no obvious deformity 
of the back.  The veteran was, however, unable to flex his 
back and there was a slight exaggeration of lumbar lordosis.  
Lumbar flexion was 85 degrees.  Backwards extension was 
impossible.  There was no acute pain on palpation and no pain 
on straight leg raising.  There was normal musculature with 
no acute spasm.  The pertinent diagnosis was history of low 
back pain with disc problem that was surgically corrected.

In July 1993, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  It is noted that the veterans 
wife was sworn as a witness but offered no testimony.  The 
veteran testified that he had suffered from back pain for 
over 20 years since he was initially hit in the back by a dud 
mortar round.  (See Transcript, p. 1-2).  The veteran 
reported working as an auto body repairman during that time, 
but stated he was no longer able to work.  (See Transcript, 
p. 5).  When asked about treatment after service, the veteran 
reported that basically there was no treatment, that he only 
saw a chiropractor named Wisniewski, once in 1970 or 1971, 
and it did no good.  The veteran stated he just lived with 
his pain until about five years earlier when the pain got 
worse and he could no longer work.  (See Transcript, p. 10).  
The veteran reported that he did go to the VA hospital for 
his back in he believed 1977 or 1978, and he did not go back 
until April 1991.  (See Transcript, pp. 12-14).  The veteran 
stated that someone in the neurology clinic told him that 
there was a very good possibility that his current back 
problems were related to his original injury in service.  
(See Transcript, p. 15).  A complete transcript of the 
testimony is of record.

Following the veteran's hearing on appeal, the hearing 
officer requested another VA examination of the veteran to 
evaluate the current severity of the veteran's back and to 
indicate an opinion regarding the relationship of the 
veteran's diskectomy to his remote treatment in service.  The 
veteran underwent a VA neurologic examination in August 1993.  
On examination, the veteran complained of constant low back 
pain, causing him to shift positions frequently.  He was 
currently on no medication.  The diagnosis was that of 
chronic low back pain.  It was noted that the veteran 
continued to have spasms in the low back, more prominent on 
the left side than on the right side, which may be due to 
nerve root irritation or scar tissue.  It was noted that his 
pain came on the left side when he flexed to the right, 
suggesting other than a compressive root lesion.  It was 
stated this was more likely due to soft tissue involvement.

The RO also attempted to obtain any additional VA outpatient 
treatment records showing treatment for the veteran's back 
for the period 1977-1978, but responses received indicated 
there were no such treatment records.

Following the Boards April 1996 Remand, the RO wrote the 
veteran a letter requesting information pertaining to any 
additional medical treatment.  Review of the record indicates 
that the veteran did not reply to this request for 
information.

The veteran did undergo a VA orthopedic examination in August 
1996.  The veterans history was reviewed in detail.  He 
currently complained of a low dull ache in his low back, but 
denied any problem with numbness or paresthesia in his 
bilateral lower extremities.  The veteran also stated he had 
returned to work for the last three years as a mechanic 
restoring automobiles.  On examination, there were no 
postural abnormalities and no fixed deformity.  The back 
musculature was remarkable with no evidence of atrophy.  
Range of motion was flexion of 60 degrees, extension of 30 
degrees, lateral flexion of 40 degrees, and rotation of 35 
degrees.  There was minimal evidence of pain with motion.  
The veteran was also free of motor deficits, having 5/5 
muscle strength throughout the lower extremities.  There were 
no sensory deficits noted.  Straight leg raise was negative 
and there was no evidence of clonus.  Deep tendon reflexes 
were 2+ and symmetric.  Walking was with a normal heel toe 
gait, and he could walk on the toes and heels.  Radiographic 
study revealed some early degenerative changes including some 
marginal osteophytes at L2-3, L3-4, L4-5, and L5-S1 disc 
spaces with some narrowing at the L4-5.  However, there was 
no spondylolisthesis and no fractures or other abnormalities.  
The diagnosis was of chronic low back pain of probable 
mechanical origin with a history of a previous laminectomy 
diskectomy at L4-5.  The examiner opined that it was 
difficult to say with 100 percent certainty, but it was felt 
to be very unlikely that the current back pain, including the 
herniated disc operated on in 1991, was a direct result of 
the blunt flank injury experienced in 1968 in service.

The record indicates that the veteran was also scheduled to 
undergo a VA neurologic examination in August 1996.  However, 
the veteran failed to report for the scheduled examination.  
The veteran was notified of his failure to report and of the 
continuance of the denial of his claims by the supplemental 
statement of the case provided him in August 1996.  The 
record indicates that the veteran did not reply to the 
supplemental statement of the case and did not indicate any 
good cause for his prior failure to report for the scheduled 
examination.  The veteran was notified that his claims were 
being returned to the Board by a November 1998 letter.

II.  Analysis

a.  Service connection

Initially, the Board finds that the veterans claim seeking 
service connection for a herniated disc at L4-5 disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that service medical records do 
demonstrate that the veteran was treated on several different 
occasions for low back strain and following a blunt trauma 
injury to the low back, service connection for a SFW to the 
back, with left sciatic nerve pain, was granted.  
Furthermore, the veteran clearly underwent surgery in 1991 
for a herniated disc at L4-5, demonstrating a current 
disability, and most recent VA examination, in August 1996, 
did indicate that it was at least plausible that the current 
back pain was related to the blunt trauma in service.  
Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of an injury in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
residual of the injury in service.  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regarding the veterans claim, the Board has carefully 
considered all evidence of record, including the veterans 
service medical records.  As indicated above, these do verify 
that the veteran was treated for a low back strain on several 
occasions, specifically in July 1965, again in January 1967, 
and also September 1968, following a blunt trauma to the low 
back.  The Board notes, however, that service medical records 
also show that the veterans back was asymptomatic upon 
separation.  Separation examination was negative for any 
complaints or pertinent diagnosis.  Furthermore, on VA 
examination in January 1969, all neurologic and orthopedic 
findings regarding the back were entirely normal.  Thus, the 
Board notes that the veterans service medical records and 
his VA examination, immediately after his service, tend to 
refute the veterans current contention that he was 
experiencing low back pain immediately after his service 
which continued to the present.  Instead, they tend to 
indicate that the veterans low back was asymptomatic 
immediately after his service.

The evidentiary record further indicates that the veteran 
sought no treatment for his back following his service until 
1991, other than for a single record of chiropractic 
treatment.  The veteran himself testified to this, testifying 
that the single chiropractic treatment occurred in 1970 or 
1971.  The record of that chiropractic treatment from Dr. 
Wisniewski, although undated, was within the claims file and 
indicated the veterans complaints were related to his 
cervical spine, not his low back.  Accordingly, the Board 
finds this gap of any documented treatment pertaining to the 
veterans low back, of over 20 years from 1969 to 1991, to be 
significant evidence against the veterans claim.

The Board has carefully considered that when the veteran 
began being treated for his low back pain complaints in 1991, 
he did give a history of his back pain having been present 
for over 20 years going all the way back to his service.  The 
Board notes, however, once again, that there was no medical 
treatment of record pertaining to the veterans low back 
between 1969 and 1991, and that upon service separation in 
1968 and upon VA examination in 1969, his low back was 
asymptomatic and all neurologic and orthopedic findings were 
normal.  The Board finds the veterans separation examination 
and subsequent 1969 VA examination to be more reliable 
historically as they were contemporaneous with the veterans 
discharge from service, than his recollection offered in 1991 
which is entirely unsupported by any intervening medical 
records of treatment.

As for all of the VA medical records subsequent to 1991, the 
Board notes that this evidence fails to establish a nexus 
between his treatment in service and his current diagnosis.  
In this regard, the Board notes that the veteran did undergo 
a VA neurologic examination in August 1993, which did report 
that the veterans low back spasms may be due to nerve root 
irritation or scar tissue and it was further suggested that 
there may be soft tissue involvement responsible for the 
veterans pain.  The Board notes, however, that the August 
1993 examination failed to specifically address the veterans 
treatment in service and his blunt trauma injury in service 
and that the findings that were made were not explained in a 
context that would allow an informed assessment of any 
possible nexus to service.  In fact, it was this inherent 
inadequacy caused by the August 1993 VA examinations failure 
to address the nexus issue which was the primary reason for 
the Boards Remand in April 1996.  The Board notes therefore, 
that while the interpretation of the August 1993 examination 
findings is not entirely clear, those findings failed to 
provide an adequate basis of support for the veterans 
contentions.  As a result, the veteran was scheduled for VA 
orthopedic and neurologic examination in August 1996.  
Although the veteran did not report for the neurologic 
examination, he did report for the orthopedic examination, 
and findings indicated, that although 100 percent certainty 
was impossible, it appeared very unlikely that the veterans 
current back pain including the herniated disc operation in 
1991 was a direct result of the blunt trauma experienced in 
service.  As noted previously, the evidence was sufficient to 
make the veterans claims well-grounded.  However, the Board 
further notes that the medical opinion also clearly indicated 
that the veterans contentions of service connection were 
very unlikely.  There is no medical evidence of record to 
contradict the conclusion that such a nexus was very 
unlikely.  Accordingly, the Board finds that the 
preponderance of the medical record is against the veterans 
claim.

The Board has also carefully considered the contentions and 
testimony of the veteran, and it is clear that he is sincere 
in his belief that his claimed disorder is due to his 
military service.  However, inasmuch as the veteran is 
offering his own medical opinion, we would note that the 
record does not indicate that he has any medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds the veteran's more 
contemporaneous medical records to be of greater reliability 
and to be more probative of the issue of service connection 
than the veterans subsequent medical history and subsequent 
testimony.  As to the veterans testimony that he was told by 
a neurologist that there was a very good possibility that his 
current back problems were related to his original injury in 
service, the Board notes that this testimony is not 
corroborated by the medical records of record.  Furthermore, 
the veterans testimony of what a doctor told him, filtered 
as it was through a laymans sensibilities, [the appellants 
statement] is simply too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Accordingly, the Board has carefully reviewed the record and 
concludes that service connection for the veterans claimed 
herniated disc at L4-5 is not warranted, as the preponderance 
of the evidence is against the claim.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  Accordingly, service connection 
must be denied.

b.  Increased evaluation

Regarding the veterans claim seeking an increased 
(compensable) evaluation for his service connected SFW to the 
back, with left sciatic nerve pain, the Board finds the claim 
is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court of Veterans Appeals has held that, when 
a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veterans ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where  the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In evaluating the veterans requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VAs Schedule for Rating Disabilities.

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Paralysis of the sciatic nerve warrants an 80 percent rating 
when it is complete: the foot dangles and drops, there is no 
active movement possible of muscles below the knee, flexion 
of knee is weakened or (very rarely) lost.  When there is 
severe incomplete paralysis with marked muscular atrophy, a 
60 percent rating is warranted.  Moderately severe incomplete 
paralysis warrants a 40 percent rating and moderate 
incomplete paralysis warrants a 20 percent rating.  Mild 
incomplete paralysis warrants a 10 percent rating.  
Diagnostic Code 8520.

Neuralgia of the sciatic nerve is rated under Diagnostic Code 
8720.  As noted above, the maximum schedular rating that may 
be assigned for neuralgia of the sciatic nerve is 20 percent.  
Mild incomplete paralysis would warrant a 10 percent 
disability evaluation.  The veterans disability is currently 
evaluated as noncompensably disabling.

The Board notes that the veteran does not satisfy the 
criteria for a compensable evaluation under Diagnostic Code 
8720.  The medical record is entirely negative for any 
evidence of mild incomplete paralysis.  In fact, as evidenced 
upon most recent VA examination in August 1996, the veteran 
himself, denied any problems with numbness or paresthesia in 
the bilateral lower extremities.  Furthermore his muscle 
strength and sensory functions in the lower extremities were 
entirely normal.  Although the veteran has experienced 
chronic low back pain related to his herniated disc at L4-5, 
as noted hereinabove, that condition is a non-service 
connected disorder, and there is no medical evidence of 
record to show that the veterans current low back symptoms 
are in way residuals of his service connected SFW to the 
back, with left sciatic nerve pain.  Thus, the veterans 
disorder remains a noncompensable disorder under Diagnostic 
Code 8720.

In conclusion, the medical record does not corroborate that 
the veteran is experiencing any symptomatology of his service 
connected SFW to the back, with left sciatic nerve pain to 
warrant an increased (compensable) evaluation under the 
schedular criteria.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable 
of opining on matters requiring medical knowledge), affd 
sub nom. Routen v. West, 142 F.3d 1434 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1998), but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is against the veterans claim 
for an increased (compensable) evaluation for his service 
connected SFW to the back, with left sciatic nerve pain.

c.  Summary

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claims.  The veteran 
has not informed VA of the existence of any available 
evidence or further relevant records that exist.  In this 
regard, the Board notes that the RO has obtained or attempted 
to obtain all treatment records of which the veteran 
testified.  The veteran has not claimed that he has undergone 
any additional treatment.  The Board further notes that 
following its prior April 1996 Remand, the RO specifically 
requested that the veteran provide any such information and 
the veteran elected to not reply to the ROs request.  In 
this regard, the Board notes that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board therefore finds that no further action is warranted 
relative to the development of the appellant's claims, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

The Board has also considered the contentions of the 
veterans representative that the Boards instructions on its 
prior April 1996 Remand were not fulfilled as the veteran did 
not undergo a VA neurological examination as the Remand had 
requested.  The Board notes, however, that such an 
examination was scheduled and the veteran failed to report.  
Furthermore, after being notified of his failure to report, 
he further failed to indicate any good cause for his failure 
to report or indicate a willingness to report in the future.  
Once again, the Board notes that the duty to assist is not a 
one way street.  See Wamhoff, supra.  The Board further notes 
that the veteran did undergo a VA orthopedic examination in 
August 1996 which was fully adequate for considering all of 
the veterans claims.  That examination made the necessary 
medical findings, including neurological findings, needed in 
order to evaluate the veterans claims.  Therefore, the Board 
concludes that there is no need for a further remand for 
another request for a neurological examination.  Given the 
veterans prior failure to cooperate with such a request, 
there is no indication of record that he would now cooperate 
were such a request made, and more importantly, given that 
the August 1996 VA orthopedic examination was fully adequate 
for rating purposes, such a request is unnecessary.  The 
Board finds the August 1996 VA orthopedic examination to be 
fully adequate for rating purposes.  Consequently, a remand 
for additional evidentiary development is not warranted under 
the facts of this case.



ORDER

Service connection for a herniated disc at L4-5 is denied.

An increased (compensable) evaluation for the veterans 
service-connected SFW to the back, with left sciatic nerve 
pain, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
